           Case 3:20-cv-07696-SI Document 22 Filed 03/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

 Date: March 26, 2021                  Time: 4 minutes               Judge: SUSAN ILLSTON
 Case No.: 20-cv-07696-SI              Case Name: AirWair International Ltd. v. Zoetop Business
                                       Co., Limited

Attorney for Plaintiff: Alexandra Whitworth
Attorney for Defendant: Heather Silver

 Deputy Clerk: Esther Chung                             AT&T Teleconference Recording

                        AT&T TELECONFERENCE PROCEEDINGS

Telephonic Further Case Management Conference – held.

                                           SUMMARY

The parties are still optimistic that they can settle this matter. The Court orders that mediation be
completed by 6/24/21. The parties were instructed to file notification once a mediator and
mediation date is confirmed.

Case continued to July 30, 2021 at 3:00 p.m. for Further Case Management Conference.
Joint Case Management Statement due by July 23, 2021.
